Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 8 has been canceled. Claims 1-7 and 9-20 are pending. Claims 1-7 and 9-20 have been examined. Claims 1-7 and 9-20 have been rejected. 

Response to Arguments
Applicant’s arguments, see p. 7 last 2 paragraphs – p. 8, with respect to claim 1 have been considered but are moot because the new ground of rejection is based on an additional reference in view of the existing reference with respect to the matter specifically challenged in the argument. Limitations of previously recited claim 8 have been used to amend claim 1. However, there is one small change in the clause that changes the scope of these limitations and necessitates a Final Rejection.
Claim 8 recited:
The simulation device according to claim 1, wherein
the sum of the N partial voltages corresponds to the module voltage; and/or
a partial voltage lies in a voltage range between 0.5 V and 6 V.
Now claim 1 has been amended with an “and” instead of “and/or”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massachusetts Institute of Technology, hereinafter MIT, (Circuit Equivalent and Op-Amps, Spring Semester, 2007-Lecture 8 and 9 Notes) in view of Koslar (US 4,301,407).

As per claim 1, MIT teaches a simulation device for simulating a DC voltage source, in particular an electrochemical DC voltage source, having a multiplicity of partial voltage sources; wherein the simulation device comprises at least one simulation module, having
a module voltage source, which is configured to provide a module voltage at two external measurement points of the simulation module (p. 8 Fig. 7(a); MIT teaches a voltage source +15V connected to one end of a resistor and a ground point on one end of the other resistor, which is connected to n+ terminal of the op-amp, having triangle shape, and ground);
a voltage divider, which is configured to divide the module voltage into N-1 intermediate potentials at N-1 intermediate points, where N > 1 (p. 8 Fig. 7(a) & ¶ 1; MIT teaches a voltage divider formed by 2 resistors connected in series; in this case N=2 dividing voltage into 1 intermediate point); and
N-1 operational amplifiers, which are configured to convert the N-1 intermediate potentials to N-1 partial potentials at N-1 internal measurement points of the simulation module; wherein the N-1 internal measurement points are surrounded by the two external measurement points in order to provide N partial voltages between N pairs of adjacent measurement points of the N+1 measurement points in order to simulate N partial voltage sources (p. 8 Fig. 7(a); MIT teaches 1 operational amplifier, N=2 in this example, converting 1 intermediate potential as recited in the limitation and providing 2 partial voltages, 1 corresponding to the voltage supply point, 1 corresponding to voltage at nout), wherein the sum of the N partial voltages corresponds to the module voltage (p. 8 Fig. 7(a); the voltage applied to 2 resistors connected in series, so the sum of voltages across 2 resistors is equal to the applied voltage).
MIT does not teach:
each of the partial voltage lies in a voltage range between 0.5 V and 6 V.
However, Koslar teaches:
each of the partial voltage lies in a voltage range between 0.5 V and 6 V (col. 2 lines 3-19, col. 9 lines 23-36; Koslar teaches a voltage divider with a low applied voltage of 3V, 6V etc. or between 3V – 50V; for MIT voltage divider of 2 equal value resistors, an applied voltage between 3V – 12V would result in each partial voltage lied in a voltage range between 0.5V and 6V). 
MIT and Koslar are analogous art because in the same field of circuit design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MIT and Koslar. One of ordinary skill in the art would have been motivated to make such a combination because Koslar’s teachings would have provided a plurality of voltages with different applications (Koslar col. 1 lines 9-10).

As per claim 2, MIT teaches the simulation device according to claim 1, wherein 
a positive input of an operational amplifier is coupled to an intermediate point (p. 8 Fig. 7(a); MIT teaches an op-amp connection as recited in this limitation); and
an output of the operational amplifier is coupled to an internal measurement point (p. 8 Fig. 7(a); nout corresponds to an output as recited in this limitation).

As per claim 3, MIT teaches the simulation device according to claim 2, wherein the output of the operational amplifier is coupled to a negative input of the operational amplifier (p. 8 Fig. 7(a); MIT teaches output of the op-amp coupled to a negative input, n-, of the operational amplifier).

As per claim 4, MIT teaches the simulation device according to claim 1, wherein the voltage divider comprises a series circuit of N resistors;
the series circuit of N resistors is arranged in parallel with the module voltage source (p. 8 Fig. 7(a)); and
an intermediate point corresponds to a contact point between two directly adjacent resistors of the N resistors (p. 8 Fig. 7(a)).

As per claim 5, MIT teaches the simulation device according to claim 1, wherein the voltage divider is configured to at least partly change the N-1 intermediate potentials (p. 8 Fig. 7(a); MIT teaches the voltage divider in this of example of N=2 being configured as recited in this limitation).

As per claim 7, MIT teaches the simulation device according to claim 1, 
MIT does not teach:
wherein N > 3.
However, Koslar teaches:
wherein N > 3 (Fig. 5; this figures illustrate a voltage divider comprising n+1 resistors and n op-amps and with n>3 as labeled).
MIT and Koslar are analogous art because in the same field of circuit design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MIT and Koslar. One of ordinary skill in the art would have been motivated to make such a combination because Koslar’s teachings would have provided a plurality of voltages with different applications (Koslar col. 1 lines 9-10). 

As per claim 10, MIT teaches the simulation device according to claim 2, wherein
the voltage divider comprises a series circuit of N resistors (p. 8 Fig. 7(a); the voltage divider comprises of 2 resistors in series, with N=2);
the series circuit of N resistors is arranged in parallel with the module voltage source (p. 8 Fig. 7(a); resistors and voltage in this figure are connected corresponding to this limitation); and
an intermediate point corresponds to a contact point between two directly adjacent resistors of the N resistors (p. 8 Fig. 7(a); an intermediate point between 2 resistors is in accordance to this limitation).

As per claim 11, these limitations have already been discussed in claim 10. They are, hence, rejected for the same reasons.

Claims 6, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over MIT in view of Koslar as applied to claims 1-4 above, and further in view of Burns et al. (US 6665620).

As per claim 6, MIT and Koslar in combination teach the simulation device according to claim 1, 
MIT and Koslar do not teach:
wherein the N-1 operational amplifiers are supplied with electrical energy by way of the module voltage source.
However, Burns teaches:
wherein the N-1 operational amplifiers are supplied with electrical energy by way of the module voltage source (col. 16 line 65 – col. 17 line 9, Fig. 3; Burn teaches a voltage supply providing a voltage of 5V to both the op-amp LM2903 and the voltage divider comprising resistors R36, R39, and R40).
MIT, Koslar, and Burns are analogous art because in the same field of circuit design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MIT, Koslar, and Burns. One of ordinary skill in the art would have been motivated to make such a combination because Burns’ teachings would have reduced need to generate a plurality of voltages and connecting pins unnecessarily.

As per claim 15, these limitations have already been discussed in claim 6. They are, hence, rejected for the same reasons. 

As per claim 16, these limitations have already been discussed in claim 6. They are, hence, rejected for the same reasons. 

As per claim 17, these limitations have already been discussed in claim 6. They are, hence, rejected for the same reasons.

Claims 9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over MIT in view of Koslar as applied to claims 1-3 above, and further in view of Yamamoto et al. (US 2009/0195430).

As per claim 9, MIT and Koslar in combination teach the simulation device according to claim 1, 
MIT and Koslar do not teach:
wherein 
the simulation device comprises at least two simulation modules, which are connected in series; and
two adjacent simulation modules are coupled to one another at a joint external measurement point.
However, Yamamoto teaches:
the simulation device comprises at least two simulation modules, which are connected in series (Figs. 1-2 cells B11 & B12 & monitoring unit U1 in Fig. 1 & batteries B1, B2 and corresponding voltage follower circuit blocks, ¶ 0050-0051, 0053-0057; Yamamoto teaches connecting 2 batteries, corresponding voltage followers, and voltage dividers, see Fig. 2 in series); and
two adjacent simulation modules are coupled to one another at a joint external measurement point (Figs. 1-2 cells B11 & B12 & monitoring unit U1 in Fig. 1 & batteries B1, B2 and corresponding voltage follower circuit blocks, ¶ 0049-0051, 0053-0057; Yamamoto teaches connecting 2 batteries, corresponding voltage followers, and voltage dividers, see Fig. 2 in series at a joint external point, which is one end of R2 with one end of R1).
MIT, Koslar, and Yamamoto are analogous art because in the same field of circuit design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MIT, Koslar, and Yamamoto. One of ordinary skill in the art would have been motivated to make such a combination because Yamamoto’s teachings would have provided a plurality of voltages to monitor the state of each cell of a corresponding one of the battery blocks (Yamamoto ¶ 0052).

As per claim 18, these limitations have already been discussed in claim 9. They are, hence, rejected for the same reasons.

As per claim 19, these limitations have already been discussed in claim 9. They are, hence, rejected for the same reasons.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over MIT in view of Koslar as applied to claims 2-4 above, and further in view of Prasse (US 5,004,907).

As per claim 12, MIT and Koslar in combination teach the simulation device according to claim 2, 
MIT and Koslar do not teach:
wherein the voltage divider is configured to at least partly change the N-1 intermediate potentials.
However, Prasse teaches:
wherein the voltage divider is configured to at least partly change the N-1 intermediate potentials (col. 6 lines 5-13; Prasse teaches a resistor 21 in a voltage divider comprising resistors 21, 23, in Fig. 3 being a variable resistor to change the division ratio of the voltage divider, which effectively change intermediate potential; this teaching corresponds to the instant application’s specification ¶ 0014).
MIT, Koslar, and Prasse are analogous art because in the same field of circuit design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MIT, Koslar, and Prasse. One of ordinary skill in the art would have been motivated to make such a combination because Prasse’s teachings would have provided a method of vary intermediate voltages of the voltage divider (Prasse col. 6 lines 5-13).

As per claim 13, these limitations have already been discussed in claim 12. They are, hence, rejected for the same reasons. 

As per claim 14, these limitations have already been discussed in claim 10. They are, hence, rejected for the same reasons. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over MIT in view of Koslar and Yamamoto et al.

As per claim 20, MIT and Koslar in combination teach: 
a simulation device according to claim 1 for providing a multiplicity of partial voltages (this limitation has already been discussed in claim 1); and
lines, which are configured to provide the multiplicity of partial voltages to the monitoring unit (MIT, p. 8 Fig. 7(a); output nout of the op-amp is regarded as a line for the case N=2 as recited in this limitation).
MIT and Koslar do not teach:
a test arrangement for testing a monitoring unit for a DC voltage source, in particular an electrochemical DC voltage source; wherein the test arrangement comprises: 
the monitoring unit, which is configured to monitor and/or to control a DC voltage source on the basis of a multiplicity of measurement voltages for a corresponding multiplicity of partial voltage sources of the DC voltage source.
However, Yamamoto teaches:
a test arrangement for testing a monitoring unit for a DC voltage source, in particular an electrochemical DC voltage source (Fig. 2 battery B1 and corresponding TAD, ¶ 0010); Yamamoto teaches an arrangement for testing a monitoring unit for a DC voltage source); wherein the test arrangement comprises: 
the monitoring unit, which is configured to monitor (Fig. 2 battery B1 and corresponding TAD, ¶ 0010) and/or to control a DC voltage source on the basis of a multiplicity of measurement voltages for a corresponding multiplicity of partial voltage sources of the DC voltage source.
MIT, Koslar, and Yamamoto are analogous art because in the same field of circuit design. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of MIT, Koslar, and Yamamoto. One of ordinary skill in the art would have been motivated to make such a combination because Yamamoto’s teachings would have provided a plurality of voltages to monitor the state of each cell of a corresponding one of the battery blocks (Yamamoto ¶ 0052).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148